Leach, C. J.,
concurring. On the basis that the underlying purpose of Crina. R. 11 is to enable the trial court on the record, “to determine fully the defendant’s understanding of the consequences of his plea of guilty,” (see paragraph two of the syllabus of State v. Caudill, 48 Ohio St. 2d 342), I would modify the rule of law announced in paragraph three of the syllabus of Caudill to read:
“The requirements of Crim. R. 11(2) (C) are not satisfied merely by a written statement of the defendant or by representations of his counsel.”
Here that basic purpose and the reason for the rule has been fully complied with in the oral dialogue between the court and the defendant himself.
P. BrowN, J., concurs in the foregoing concurring opinion of Leach, C. J.